DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on November 11th, 2021, the amended claims are 1, 3, 5, 8, 10-14, 18, and 20. New claims 21-22 are entered. Claims 9 and 19 are cancelled.
Response to Arguments
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant's arguments, filed on November 11th, 2021, with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. Applicant argues that the claim is significantly more than an abstract idea. The applicant has amended Claim 1 to include the limitation “wherein the processor is further configured to obtain a reference parameter based on a pulse wave signal at a time of a calibration and estimate the bio-information based on the pulse wave analysis result and the reference parameter obtained at the time of the calibration” as newly recited steps that cannot practically be performed in the mind. Examiner respectfully disagrees. The newly added limitations still recite steps for analyzing bio-information and classifying data obtained through generic sensors.  
The claims recite mental processes performed on a computer control system.  The “Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’ Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).” MPEP 2106.04(a)(2) III.  Thus, the use of one or more “unit” in the method claims and a 
Furthermore, as noted below, the claims fall under the mathematical concepts group and/or the mental processes group.  “A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
Applicant further argues at p. 10 of the Reply that there is an improvement. Applicant’s arguments are not fully understood. There is no explanation as to why the claim limitations cannot be performed by the human mind. Applicant alleges that the claim integrates the recited judicial exception into a practical application of that exception. However, the newly added limitations merely extends the analysis, without applying the analysis to anything meaningful.
“The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).”  MPEP 2106.05(a).  “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  Id.   
“[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.”  MPEP 2106.05 (a).  There is no improvement to a computer or McRO, the claimed system invokes a computer as a tool to perform a mathematical concept and/or mental process. 
The processor, units, and memory perform the same with or without the claimed abstract idea.  Therefore, it is unclear how the abstract idea can improve the standard functions of the additional elements.
Applicant's arguments, filed on November 11th, 2021, with respect to the rejection under 35 U.S.C. 102 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. At Pg. 12 of the Reply, Applicant argues that Watson does not teach or suggest the newly added limitations. Examiner respectfully disagrees. 
At Pg. 12 of the Reply, Applicant argues that Watson does not teach or suggest the feature of calibration. Examiner respectfully disagrees. Watson discloses calibration in Paragraphs 46, 52, 55, and 66 (In some embodiments, the constants and/or coefficients may be derived in whole or in part by calibration through, for example, dilution methods for obtaining cardiac output from which stroke volume can be derived if heart rate is known; [0046]).
At Pg. 13 of the Reply, Applicant argues that Watson does not teach or suggest the features of “obtaining a reference parameter based on a pulse wave signal at a time of a calibration and estimate the bio-information based on the pulse wave analysis result and the reference parameter obtained at the time of the calibration.” Examiner respectfully disagrees. Watson discloses storing the reference parameter obtained at the time of calibration in Paragraph 66 (In an embodiment, an encoder 342 may store information about the sensor 312, such as sensor type (for example, whether the sensor is intended for placement on a forehead or digit) and the wavelengths of light emitted by the emitter 316. The stored information may be used by the monitor 314 to select appropriate algorithms, lookup tables and/or calibration coefficients stored in the monitor 314 for calculating physiological parameters of an individual. The encoder 342 may store or otherwise contain information specific to an individual, such as, for example, the individual’s age, weight, and diagnosis; [0066]).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
measure a pulse wave signal from a user;
obtain two or more parameters among a maximum point, an onset point, and a point between the maximum point and the onset point, from a waveform of the measured pulse wave signal; and
combine the obtained two or more parameters to generate a pulse wave analysis result,
wherein the processor is further configured to obtain a reference parameter based on a pulse wave signal at a time of a calibration and estimate the bio-information based on the pulse wave analysis result and the reference parameter obtained at the time of the calibration.
Independent Claim 13 recites:
measuring a pulse wave signal from a user; 
obtaining two or more parameters among a maximum point, an onset point, and a point between the maximum point and the onset point, from a waveform of the measured pulse wave signal; and 
combining the obtained two or more parameters to generate a pulse wave analysis result;
obtaining a reference parameter based on a pulse wave signal at a time of a calibration; and 
estimating the bio-information based on the pulse wave analysis result and the reference parameter obtained at the time of the calibration.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of measuring, obtaining, and combining recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step to “combine the obtained two or more parameters” in independent Claim 1 is a mathematical relationship to determine a pulse wave analysis result. Referring to paragraph [0057] of the specification, the pulse wave can be analyzed from “addition, subtraction, and multiplication of the two parameters, a median value and a mean value of the two parameters”, which represent a mathematical relationship in order to combine two parameters. Referring to paragraph [0058] of the specification, equations are utilized to calculate combination results. Referring to paragraph [0063] of the specification, multiple calculation algorithms are cited.  
The claimed steps of measuring, obtaining, and combining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  

Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-8, 10-18, and 20-22 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for measuring, obtaining, and combining merely invoke a computer as a tool.
The data-gathering step and the data-output step do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for measuring, obtaining, and combining.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to generate a result. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for measuring, obtaining, and combining. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.

Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0035]-[0040] and Figures 3A-3B) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. measuring, obtaining, and combining) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 10-13, 15, 17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al (U.S. Publication No. 2014/0066785).
Regarding Claim 1, Watson discloses an apparatus for estimating bio-information (system 100 configured to determine a cardiovascular parameter of an individual; [0023]), the apparatus comprising: 
a pulse wave sensor (sensor 106) configured to measure a pulse wave signal from a user (sensor 106 that is operably coupled to the monitor 104 and configured to detect the PPG signals. The PPG signals may correspond to pulse waves detected from blood flow in a circulatory system of the individual. The pulse waves may be caused by contractions of the heart; [0023]); and 
 (a “module” may include hardware components (e.g., processor, controller), software components, or a combination thereof including any associated circuitry; [0025]) configured to: obtain two or more parameters among a maximum point (max is the maximum value in the data set; [0051]; systolic peak 124; [0034-0035]; Figures 1B-1C), an onset point (first foot 134A; Figure 1B; second foot 134B, Figure 1C), and a point between the maximum point and the onset point (median is the median value in the data set…X is a corresponding value of a data point; [0051]), from a waveform of the measured pulse wave signal; and 
combine the obtained two or more parameters (Interpretation #1: The skew metric may be determined using at least one of Pearson’s skewness, Fisher-Pear son standardized moment coefficient, quartile-based measurements, distance skewness, Cyhelsky's skewness coefficients, or a morphological metric of the derivative waveform; [0050]; Additional equations to determine skew metric may also include…; [0051]; Examiner’s Note: As indicated by “using at least one of…” ([0050]) and “additional equations” ([0051]), there may be multiple equations—a combination of those presented in Equations 1-12—that are used to determine skew metric, which would provide a combination of a point between the maximum point and the onset point, maximum, and onset points to generate a result)
(Interpretation #2: amplitude; systolic peak 124; first foot 134A; second foot 134B [0031-0036]; Figures 1B-1C; the skew metric is indicative of a morphology of at least one of the pulse waves in the derivative waveform; [0012]; Examiner’s Note: the morphology of the pulse wave is analyzed to find the systolic peak, which would represent the maximum point, and the foot, which would represent the onset point; therefore, the two parameters of maximum point and onset point would be combined to generate a result) 
to generate a pulse wave analysis result ([0050-0051] and Equations 1-12 discloses determining the skew metric (step 210) from the parameters on the waveform),  
(constants and/or coefficients that are computed from relationships derived from observed historical data (e.g. relationships with patient demographic data, such as BMI, height, weight, and the like) and/or measured signal characteristics (e.g. heart rate, a skew metric of the PPG waveform 120, another skew metric of the derivative waveform 122) based on a pulse wave signal at a time of a calibration (In some embodiments, the constants and/or coefficients may be derived in whole or in part by calibration through, for example, dilution methods for obtaining cardiac output from which stroke volume can be derived if heart rate is known; [0046]) and estimate the bio-information (the workstation 326 may be configured to display an estimate of an individual’s blood oxygen saturation generated by the monitor 314 (referred to as an SpO2, measurement), HR information from the monitor 314, and blood pressure from a blood pressure monitor (not shown) on the display 328; [0061]) based on the pulse wave analysis result and the reference parameter obtained at the time of the calibration (The cardiac output may be determined using the stroke volume. Cardiac output may be defined as the product of stroke volume and heart rate; [0046]; [0055] and Equations 13-16 disclose how cardiac parameters can be determined from the skew metric and the obtained parameters).

Regarding Claim 2, Watson discloses wherein the pulse wave signal comprises any one or any combination of photoplethysmogram (PPG) (The system 100 is configured to acquire physiological signals (e.g., photoplethysmogram (PPG) signals or signals that describe blood pressure…the PPG signals may correspond to pulse waves detected from blood flow in a circulatory system of the individual. The pulse waves may be caused by contractions of the heart; [0023]), impedance plethysmogram (IPG), and video plethysmogram (VPG).  

(FIG. 1B illustrates, according to an embodiment, a representative PPG waveform 120 based on the PPG signals acquired by the sensor 106. The PPG waveform 120 describes or represents volumetric changes in the blood vessel(s) at the anatomical location. The repetitive changes in the PPG waveform correspond to pulse waves that are generated by contractions of the heart; [0024]); and obtain the two or more parameters from the obtained representative waveform (a skew metric of the PPG waveform 120; [0052]).  

Regarding Claim 6, Watson discloses wherein the processor is further configured to, based on the pulse wave signal being measured, perform preprocessing of the measured pulse wave signal (pre-processing module 112), the preprocessing comprising removing noise from the measured pulse wave signal (The pre-processing module 112 is configured to receive raw PPG signals that are obtained from the individual 102 and remove unwanted signal data (e.g., noise) from the raw PPG signals; [0026]).  

Regarding Claim 7, Watson discloses wherein the pulse wave analysis result comprises any one or any combination of a ratio between the obtained two or more parameters, a ratio between a value that is obtained by combining the obtained two or more parameters and a remaining one of the obtained two or more parameters, and a ratio between values that are generated by selectively combining the obtained two or more parameters (the two parameters are combined to determine the skew metric (see Equations 1-12), which is then used to determine a cardiac parameter, such as cardiac output (see Equations 13-16); [0050-0055]).  

([0061]), a vascular compliance, a cardiac output (Equations 13 and 16), a total peripheral resistance, and a vascular age.  

Regarding Claim 11, Watson discloses an output interface (The user interface 170 may include hardware, firmware, software, or a combination thereof that enables a user to directly or indirectly control operation of the system 100 and the various components thereof; [0032]) configured to output either one or both of the generated pulse wave analysis result and the estimated bio- information (display 172; The display 172 is configured to display one or more images, such as one or more of the PPG and first derivative waveforms 120, 122. The display 172 may also be configured to show the current stroke volume (not shown) and/or the current cardiac output (not shown); [0032]).  

Regarding Claim 12, Watson discloses a memory (RAM 354; ROM 352) configured to store any one or any combination of the reference parameter that is obtained at the time of the calibration of the apparatus, the generated pulse wave analysis result, and the estimated bio-information ([0067-0068], [0076-0080]).  

Regarding Claim 13, Watson discloses a method of estimating bio-information (A method for determining stroke volume of an individual; Claim 9), the method comprising: 
measuring a pulse wave signal from a user (sensor 106 that is operably coupled to the monitor 104 and configured to detect the PPG signals. The PPG signals may correspond to pulse waves detected from blood flow in a circulatory system of the individual. The pulse waves may be caused by contractions of the heart; [0023]); 
(max is the maximum value in the data set; [0051]; systolic peak 124; [0034-0035]; Figures 1B-1C), an onset point (first foot 134A; Figure 1B; second foot 134B, Figure 1C), and a point between the maximum point and the onset point (median is the median value in the data set…X is a corresponding value of a data point; [0051]), from a waveform of the measured pulse wave signal;
combining the obtained two or more parameters (Interpretation #1: The skew metric may be determined using at least one of Pearson’s skewness, Fisher-Pear son standardized moment coefficient, quartile-based measurements, distance skewness, Cyhelsky's skewness coefficients, or a morphological metric of the derivative waveform; [0050]; Additional equations to determine skew metric may also include…; [0051]; Examiner’s Note: As indicated by “using at least one of…” ([0050]) and “additional equations” ([0051]), there may be multiple equations—a combination of those presented in Equations 1-12—that are used to determine skew metric, which would provide a combination of a point between the maximum point and the onset point, maximum, and onset points to generate a result)
(Interpretation #2: amplitude; systolic peak 124; first foot 134A; second foot 134B [0031-0036]; Figures 1B-1C; the skew metric is indicative of a morphology of at least one of the pulse waves in the derivative waveform; [0012]; Examiner’s Note: the morphology of the pulse wave is analyzed to find the systolic peak, which would represent the maximum point, and the foot, which would represent the onset point; therefore, the two parameters of maximum point and onset point would be combined to generate a result) 
to generate a pulse wave analysis result ([0050-0051] and Equations 1-12 discloses determining the skew metric (step 210) from the parameters on the waveform; [0055] and Equations 13-16 disclose how cardiac parameters can be determined from the skew metric); 
(constants and/or coefficients that are computed from relationships derived from observed historical data (e.g. relationships with patient demographic data, such as BMI, height, weight, and the like) and/or measured signal characteristics (e.g. heart rate, a skew metric of the PPG waveform 120, another skew metric of the derivative waveform 122). In some embodiments, the constants and/or coefficients may be derived in whole or in part by calibration through, for example, dilution methods for obtaining cardiac output from which stroke volume can be derived if heart rate is known; [0046]); and 
estimating the bio-information (the workstation 326 may be configured to display an estimate of an individual’s blood oxygen saturation generated by the monitor 314 (referred to as an SpO2, measurement), HR information from the monitor 314, and blood pressure from a blood pressure monitor (not shown) on the display 328; [0061]) based on the pulse wave analysis result and the reference parameter obtained at the time of the calibration (The cardiac output may be determined using the stroke volume. Cardiac output may be defined as the product of stroke volume and heart rate; [0046]; [0055] and Equations 13-16 disclose how cardiac parameters can be determined from the skew metric and the obtained parameters).

Regarding Claim 15, Watson discloses wherein the obtaining of the two or more parameters comprises: obtaining a representative waveform representing the measured pulse wave signal (FIG. 1B illustrates, according to an embodiment, a representative PPG waveform 120 based on the PPG signals acquired by the sensor 106. The PPG waveform 120 describes or represents volumetric changes in the blood vessel(s) at the anatomical location. The repetitive changes in the PPG waveform correspond to pulse waves that are generated by contractions of the heart; [0024]); and obtaining the (a skew metric of the PPG waveform 120; [0052]).  

Regarding Claim 17, Watson discloses wherein the obtaining of the two or more parameters comprises, based on the pulse wave signal being measured, performing preprocessing of the measured pulse wave signal (pre-processing module 112), the preprocessing comprising removing noise from the measured pulse wave signal (The pre-processing module 112 is configured to receive raw PPG signals that are obtained from the individual 102 and remove unwanted signal data (e.g., noise) from the raw PPG signals; [0026]).  

Regarding Claim 20, Watson discloses outputting either one or both of the generated pulse wave analysis result and the estimated bio-information (display 172; The display 172 is configured to display one or more images, such as one or more of the PPG and first derivative waveforms 120, 122. The display 172 may also be configured to show the current stroke volume (not shown) and/or the current cardiac output (not shown); [0032]).

Regarding Claim 21, Watson discloses wherein the pulse wave signal comprises any one or any combination of photoplethysmogram (PPG) (The system 100 is configured to acquire physiological signals (e.g., photoplethysmogram (PPG) signals or signals that describe blood pressure…the PPG signals may correspond to pulse waves detected from blood flow in a circulatory system of the individual. The pulse waves may be caused by contractions of the heart; [0023]), impedance plethysmogram (IPG), and video plethysmogram (VPG). 
 
([0061]), a vascular compliance, a cardiac output (Equations 13 and 16), a total peripheral resistance, and a vascular age.  
Examiner Comment
The prior art does not teach or suggest claims 3, 5, 8, 14, 16, and 18. However, the claims are ineligible for patenting under 101 as explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791